Citation Nr: 0700239	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herpes zoster 
(shingles).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1959 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The issue of entitlement to service connection for herpes 
zoster (shingles) is not ready for appellate review.  The 
veteran testified that he started to have pains in the center 
of his back during service and was given an original 
diagnosis of ringworm.  He reported treatment with lotions 
but the pain increased and blisters circled from his back to 
the center of his chest.  He specified that he had been 
treated while aboard the U.S.S. Kennedy in 1973.  He admitted 
that after his discharge from service, he treated his pain 
with over-the-counter medication.  He has worked as a nurse 
anesthetist since service and has received informal treatment 
and advice regarding his condition from physicians at work.  

The veteran's service medical record appears to be 
unavailable.  The National Personnel Records Center (NPRC) 
has indicated that the records were sent to the Atlanta RO.  
Officials at the RO have indicated that they are unable to 
locate the records.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed (or lost) includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
appellant regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The Court has also held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  Here it appears that the veteran's records were sent 
by the NPRC but were lost at the RO in Atlanta.  At the very 
least, the RO should be asked to search for the veteran's 
records.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify the veteran if further action is required on his part.

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels 
(including the Department of the Navy) 
and should make an attempt to find the 
records at the Atlanta RO.  All attempts 
to find his records must be documented in 
the claims file.   

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for herpes 
zoster, shingles, or post-herpetic 
neuralgia since July 1978.  After 
securing the necessary releases, the RO 
should obtain these records.

4.  Obtain VA records of treatment of the 
veteran from the VA Medical Center in 
Atlanta, Georgia.  Duplicate records need 
not be obtained.  Associate all records 
and responses with the claims file.

5.  Provide an appropriate VA examination 
to the veteran to determine whether the 
veteran has a skin disorder, herpes 
zoster, shingles, or post-herpetic 
neuralgia and to provide an opinion as to 
whether any identified disorder or 
residuals is(or are) as likely as not 
related to the symptoms he describes in 
service as well as during the period 
after service.  

6.. Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Afford this expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 


